Case 1:19-cv-00389-ACK-KJM Document 54 Filed 02/11/20 Page 1 of 1                        PageID #: 310




                                     MINUTE ORDER
    CASE NUMBER:               Civ. No. 19-00389-ACK-KJM
    CASE NAME:                 HB Productions, Inc. v. John Doe, et al.
    ATTYS FOR PLA:             Kerry S. Culpepper
    ATTYS FOR DEFT:            Kenneth Evans, pro se


         JUDGE:        Alan C. Kay                      REPORTER:

         DATE:         February 11, 2020                TIME:


  COURT ACTION:

  The Court is in receipt of the Proposed Stipulation for Dismissal with Prejudice of Defendant
  Kenneth Evans, sent January 7, 2020. The parties propose that the Court will retain jurisdiction
  to enforce a settlement agreement until April 30, 2021. Because the Court has not seen the
  settlement agreement, it declines to do so. If the parties wish for the Court to retain jurisdiction
  to enforce a settlement agreement, they should submit that settlement agreement to the Court for
  review.

  IT IS SO ORDERED. (JUDGE ALAN C. KAY)




                                                   1
